                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                         )
                                                  )      Case No. 1:20-cr-69
 v.                                               )
                                                  )      Judge Travis R. McDonough
 WALLACE LEE BEARD                                )
                                                  )      Magistrate Judge Christopher H. Steger
                                                  )


                                              ORDER


      U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 22)

 recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea to

 Count One of the one-count Indictment; (2) accept Defendant’s guilty plea to Count One of the

 one-count Indictment; (3) adjudicate Defendant guilty of possession of a firearm by a convicted

 felon in violation of 18 U.S.C. § 922(g)(1); and (4) order that Defendant remain in custody

 pending sentencing or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation (Doc. 22) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

      1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of possession of a firearm by a convicted felon

         in violation of 18 U.S.C. § 922(g)(1);




Case 1:20-cr-00069-TRM-CHS Document 23 Filed 09/21/21 Page 1 of 2 PageID #: 43
    4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

       this matter which is scheduled to take place on December 17, 2021, at 2:00 p.m.

    SO ORDERED.

                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                    2
Case 1:20-cr-00069-TRM-CHS Document 23 Filed 09/21/21 Page 2 of 2 PageID #: 44
